By the Court:
By the Act of February 25th, 1862 (Stats. 1862, p. 19), the plaintiff was authorized to construct a toll bridge across the Stanislaus River, and “to charge and collect such rates of toll as the Board of Supervisors of Stanislaus County shall fix; provided, that the Legislature may at all times modify or change the rates as fixed by said Board of Supervisors.” Before the bridge was completed the Board of Supervisors established the rates of toll by an order properly entered in their minutes. But, in February, 1872,"by another order duly entered, the Board of Supervisors fixed other and re*112duced rates of toll, and annulled the former order. This action is brought to recover from the defendant tolls which accrued and became due subsequent to the establishment of the new rates; and the principal question in the case is, whether the plaintiff is entitled to recover according to the rates first established or those subsequently fixed by the Board of Supervisors in February, 1872. The argument for the plaintiff is,-that under the Act of 1862, when the Board of Supervisors had once fixed the rates, its power in the premises was exhausted, and that it could not thereafter modify or change them. But this proposition is not tenable. The reservation to the Legislature of the right to modify or change the rates raises no implication that the Supervisors were prohibited from doing so. On the contrary, it was only intended to remove all doubt as to the power of the Legislature to correct any abuse by the Supervisors of their discretion in the regulation of the rates of toll. But it is clear that, subject to this supervisory control of' the Legislature, the Board of Supervisors may, at its discretion, modify or change the rates. We are, therefore, of opinion that the demurrer to the answer ought to have been overruled.
Judgment reversed and cause remanded, with an order to the Court below to overrule the demurrer.